        Case 3:21-cv-00521-RV-EMT Document 1 Filed 03/26/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                   PENSACOLA DIVISION – IN ADMIRALTY

IN RE SKANSKA USA CIVIL                    §
SOUTHEAST INC. AND                         §   ADMIRALTY RULE 9(H)
SKANSKA USA, INC., AS OWNERS               §
OF THE BARGE M8030 PRAYING                 §   CIVIL ACTION NO.
FOR EXONERATION FROM                       §
OR LIMITATION OF LIABILITY                 §

     COMPLAINT FOR EXONERATION FROM OR LIMITATION OF
       LIABILITY OF SKANSKA USA CIVIL SOUTHEAST INC.
     AND SKANSKA USA, INC., AS OWNERS OF THE BARGE M8030

       COME NOW, SKANSKA USA CIVIL SOUTHEAST INC. (“Skanska

Southeast”) and SKANSKA USA, INC. (“Skanska USA”) (collectively herein,

“Skanska”), as owners of the Barge M8030, (the “Vessel”) her gear, tackle, etc., in

a cause of exoneration from or limitation of liability, under Rule 9(h) of the Federal

Rules of Civil Procedure and Supplemental Rule F, and in support thereof would

respectfully show the Court as follows:

                               Jurisdiction and Venue

       1.    This is a case of admiralty and maritime jurisdiction under 28 U.S.C.

§1333 filed pursuant to Rule 9(h) of the Supplemental Rules, all as hereinafter more

fully appears.

       2.        Skanska Southeast at all times material hereto was the owner of the

Vessel within the meaning of the Limitation of Liability Act. Through its wholly

owned subsidiary Skanska USA Civil, Inc., Skanska USA owns 100% of the stock

3963609-1
       Case 3:21-cv-00521-RV-EMT Document 1 Filed 03/26/21 Page 2 of 7




of Skanska Southeast, and is therefore an owner of the Vessel within the meaning of

the Limitation of Liability Act. Flink v. Paladini, 279 U.S. 59 (1929); In re

Complaint of Shell Oil Company, 780 F.Supp. 1086, 1992 AMC 2062, 2070 (E.D.

La. 1991).

      3.     The Vessel has not been arrested or attached, and suit has been

commenced against the vessel owner within this district. Accordingly, Skanska

affirmatively shows that venue is proper in this district pursuant to Rule F(9) of the

Supplemental Rules.

      4.     This Complaint has been filed within six months from the date of the

incident giving rise to this Complaint, and accordingly within six months of any

written notice of claim that may have been given by any claimant for losses or

damages that any person, firm, corporation or other entity alleges to have been

sustained with respect to the matters described.

  Facts Giving Rise to Skanska’s Right to Exoneration from or Limitation of
                                  Liability

      5.     The Vessel is a barge of approximately 195 feet in length, 35 feet wide

and with a draft of ten and a half feet. Prior to and at all times hereinafter described,

Skanska exercised due diligence to make and maintain the Vessel in all respects

seaworthy, and at all times material hereto she was, in fact, tight, staunch, strong,

properly and efficiently manned, supplied, equipped and furnished, and well and

sufficiently fitted with suitable machinery, gear, tackle, apparel, appliances, and

                                            2
       Case 3:21-cv-00521-RV-EMT Document 1 Filed 03/26/21 Page 3 of 7




furniture, all in good order and condition and suitable for the service in which the

Vessel was engaged.

      6.    Skanska Southeast contracted with the Florida Department of

Transportation to design and construct two new spans for the Pensacola Bay Bridge

and demolish the old bridge (“the Project”). The Vessel was being used by Skanska

Southeast in connection with the Project.

      7.    Despite Skanska Southeast taking all reasonable steps under the

circumstances to secure the barges being used in connection with the Project, the

unforeseeable and extreme winds, waves and storm surge associated with Hurricane

Sally drove a number of barges owned or chartered to Skanska Southeast, including

the Vessel, from where they were located before the storm.

      8.    Any claimed damage occurred without the “privity or knowledge” of

Skanska within the meaning of the Limitation Act.

      9.    Skanska desires to contest any liability of it and the Vessel for the

damage allegedly sustained by those affected by the events in question, and for any

and all losses and damages, if any. Skanska claims exoneration from or limitation

of liability for any damage, and damages sustained by those affected, and for the

claims that have been made and those claims which hereafter may be made by any

other person, firm, corporation or other entity. Skanska alleges that it has valid

defenses on the facts and on the law to the claims of any present and/or future



                                            3
       Case 3:21-cv-00521-RV-EMT Document 1 Filed 03/26/21 Page 4 of 7




claimant. Skanska, without admitting but affirmatively denying all liability, further

claims the benefit of Limitation of Liability as provided in 46 U.S.C.A., §§ 30501

to 30512, inclusive, Supplemental Rule F, and any and all Acts of Congress of the

United States amendatory thereof or supplementary thereto, and the rules of practice

of this Honorable Court, and is entitled to have its liability, if any, limited to the

amount or value of its interest in the Vessel following the events in question.

                         Potential Claims against Skanska

      10.    There are no known demands, unsatisfied liens or claims of lien, in

contract or in tort, arising from the incident set forth above with respect to the Vessel,

so far as known to Skanska.

      11.    To the best of Skanska’s knowledge, the Vessel has not been arrested

to answer for any claims arising with respect to the Vessel’s involvement in the

incident described above, or at any other time.

      12.    As per the Unsworn Declaration under Penalty of Perjury of Claudio

Crivici attached as Exhibit “A,” the value of the Vessel is Three Hundred Fifty

Thousand and No One Hundredths Dollars ($350,000.00). As per the Unsworn

Declaration under Penalty of Perjury of Thomas Fulton attached as Exhibit “B,”

there is no pending freight. Accordingly, the entire aggregate amount or value of

Skanska’s interest in the Vessel and her then pending freight does not exceed the

sum of Three Hundred Fifty Thousand and No One Hundredths Dollars



                                            4
       Case 3:21-cv-00521-RV-EMT Document 1 Filed 03/26/21 Page 5 of 7




($350,000.00). Attached hereto as Exhibit “C” is a bond in the amount of Three

Hundred Fifty Thousand, Five Hundred and No One Hundredths Dollars

($350,500.00) bearing interest at the rate of six percent per annum from the date of

issuance as security for Skanska’s potential liability to claimants and for costs as

required by Supplemental Rule F(1) and Local Admiralty Rule E(4).

      13.    The amount of the potential claims herein may exceed the amount and

value of Skanska’s interest in the Vessel immediately after the events in question.

      14.    If it later appears that Skanska is or may be liable and the amount or

value of Skanska’s interest in the said Vessel, as aforesaid, is not sufficient to pay

all losses in full, then claimants shall share pro rata in the aforesaid sum, saving to

claimants any rights to priority they may have as ordered by this Honorable Court.

      WHEREFORE, PREMISES CONSIDERED, Skanska prays:

      (A)    That the Court issue an order approving the posted bond as security

required by Supplemental Rule F(1);

      (B)    That the Court make an Order directing the issuance of a Notice to all

persons, firms, corporations or other entities who might have any claim arising out

of the involvement of the Vessel as set forth herein, citing them to file their claims

with the Clerk of this Court and to serve a copy of said claims upon the attorneys for

Skanska on or before the time fixed by the Court in the Notice or be forever barred

and permanently enjoined from making and filing any such claims, to make due



                                           5
       Case 3:21-cv-00521-RV-EMT Document 1 Filed 03/26/21 Page 6 of 7




proof of their respective claims before this Court as the Court may later direct, and

also to appear and answer the allegations of this Complaint and Petition at or before

a certain time to be fixed by the Notice;

      (C)      That upon the approval of the bond tendered as security or upon the

giving of such security as may be determined by the Court to be proper, all claims

and proceedings against Skanska or Skanska’s property with respect to this matter

shall cease;

      (D)      That the Court issue an injunction enjoining the further prosecution of

any action or proceeding against Skanska or Skanska’s property with respect to any

claim subject to limitation in this action;

      (E)      That the Court in this proceeding adjudge:

               (i)    That Skanska is not liable to any extent for any loss, injuries or

damages of any party in any way arising out of, during, or consequent upon the

aforesaid occurrence(s), and that therefore the Vessel and Skanska are exonerated

from any and all liability which has been or may be claimed as a result of the events

in question; or,

               (ii)   Alternatively, if Skanska shall be adjudged liable, then that such

liability be limited to the amount or value of Skanska’s interest in the Vessel, her

engines, tackle, gear, and apparel, and that the money paid or secured to be paid as

aforesaid be divided pro rata among such claimants as they may duly prove their



                                              6
        Case 3:21-cv-00521-RV-EMT Document 1 Filed 03/26/21 Page 7 of 7




claims before this Court, saving to all parties any priorities to which they may be

legally entitled, and that a decree may be entered discharging Owner from all further

liability.

       (F)   That Skanska has such other and further relief, both at admiralty and in

equity, to which it may show itself to be justly entitled.


                                        /s/ Derek A. Walker
                                        DEREK A. WALKER
                                        Admitted Pro Hac Vice
                                        KENNETH H. TRIBUCH
                                        Florida Bar No. 986887
                                        Harold. K. Watson, Esq.
                                        Derek A. Walker, Esq.
                                        Charles P. Blanchard, Esq.
                                        Jon W. Wise, Esq.
                                        CHAFFE MCCALL, LLP
                                        2300 Energy Centre
                                        1100 Poydras Street
                                        New Orleans, Louisiana 70163-2300
                                        Telephone: (504) 585-7000
                                        Facsimile: (504) 585-7075

                                        and

                                        SCOTT A. REMINGTON
                                        Florida Bar No. 122483
                                        JEREMY C. BRANNING
                                        Florida Bar No. 507016
                                        CLARK PARTINGTON
                                        P.O. Box 13010
                                        Pensacola, FL 32591-3010
                                        Telephone: (850) 434-9200
                                        Facsimile: (850) 432-7340
                                        Attorneys for Skanska USA Civil Southeast
                                        Inc. and Skanska USA, Inc.


                                           7
